In a habeas corpus proceeding to obtain custody of her two infant sons, petitioner Margaret Lisa appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Queens County, entered January 4, 1977, as, after a hearing, dismissed the proceeding and awarded custody to respondent. Judgment affirmed insofar as appealed from, without costs or disbursements. In seeking custody of her infant sons, petitioner’s claim is, essentially, that she can now provide for them as their father and paternal grandparents have done up to now and, in addition, provide a mother’s love. Since the children’s custodial circumstances are entirely satisfactory, petitioner is not entitled to a change of the status quo (see Schuler v Schuler, 29 AD2d 669). Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.